NO. 07-06-0332-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL D

                                  JUNE 8, 2007
                         ______________________________

                           DR. NYLA PTOMEY, APPELLANT

                                            V.

                       TEXAS TECH UNIVERSITY, APPELLEE
                       _________________________________

             FROM THE 99TH DISTRICT COURT OF LUBBOCK COUNTY;

          NO. 2003-523,777; HONORABLE WILLIAM C. SOWDER, JUDGE
                      _______________________________


Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


                               MEMORANDUM OPINION


       Appellant Nyla Ptomey perfected appeal from a summary judgment in favor of

Texas Tech University on her claims of employment discrimination and retaliation. The

clerk’s record was filed October 17, 2006. This Court granted motions to extend the time

for filing appellant’s brief on November 28, 2006 and January 10, 2007. Appellant’s third

motion for extension of time became moot on the filing of a twelve-volume supplemental

clerk’s record on April 2, 2007. We granted appellant’s fourth motion for extension of time

on May 7, 2007 and her original brief was received May 11, 2007. By letter dated May 16,
2007, we notified appellant her brief did not substantially comply with Rules of Appellate

Procedure 9 and 38. Notably, no copy of the brief was signed, or contained a prayer for

relief or certificate of service. See Tex. R. App. P. 9.1(a), 9.5(e), 38.1(i). Appellant was

directed to file a corrected brief on or before Tuesday, May 29, 2007, and advised the

failure to do so would result in dismissal of the appeal. No brief or other response has

been received.


       Accordingly, we dismiss the appeal for want of prosecution and failure to comply

with a directive of this Court. See Tex. R. App. P. 42.3(b) & (c).




                                          Per Curiam




                                             2